[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                                DEC 03, 2007
                               No. 07-11948                   THOMAS K. KAHN
                           Non-Argument Calendar                  CLERK
                         ________________________

                    D. C. Docket No. 04-00071-CV-WLS-6

CARA HANKINSON,


                                                               Plaintiff-Appellant,

                                     versus

THOMAS COUNTY SCHOOL SYSTEM,

                                                              Defendant-Appellee.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Georgia
                       _________________________

                              (December 3, 2007)

Before ANDERSON, BARKETT and WILSON, Circuit Judges.

PER CURIAM:

     Cara Hankinson filed a complaint in the district court alleging that she was
fired from her position as varsity softball coach at Thomas County High School

based on her sex, in violation of Title VII of the Civil Rights Act of 1964 (“Title

VII”), 42 U.S.C. § 2000e-2. She later amended her complaint alleging that even

though the softball and baseball coaching positions were substantially similar, she

was paid less than the male baseball coach, in violation of the Equal Pay Act

(“EPA”), 29 U.S.C. § 206(d). Hankinson, through counsel, appeals the district

court’s grant of summary judgment on both of these claims in favor of her

employer, Thomas County School System (“Thomas County”).

                                 I. BACKGROUND

      Hankinson coached the high school girls softball team from 2000 to 2003. In

2002, Thomas County administrators began receiving complaints about her

performance as a coach. On January 29, 2003, she was advised in writing by

administrators of her need to improve her performance; the letter outlined specific

behaviors for Hankinson to avoid, such as making disparaging remarks about the

players. As a result of the complaints and pressure from several board members

whose relatives were on the softball team, Hankinson was fired in late 2003. She

claims that (1) she was fired because of her sex and (2) she received a lower salary

than the male baseball coach because she is female.

      The district court granted summary judgment for Thomas County on



                                          2
Hankinson’s EPA and Title VII claims. She appeals.

                               II. STANDARD OF REVIEW

       “We review the district court’s grant of summary judgment de novo,

applying the same legal standards that bound the district court, and ‘viewing all

facts and reasonable inferences in the light most favorable to the nonmoving

party.’” Cruz v. Publix Super Mkts., Inc., 428 F.3d 1379, 1382 (11th Cir. 2005)

(quoting Strickland v. Water Works and Sewer Bd. of Birmingham, 239 F.3d 1199,

1203 (11th Cir. 2001)). Summary judgment is appropriate where “the pleadings,

depositions, answers to interrogatories, and admissions on file, together with the

affidavits, if any, show that there is no genuine issue as to any material fact and

that the moving party is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56©.

                                     III. DISCUSSION

A. Equal Pay Act

       An employee establishes a prima facie case of an EPA violation “by

showing that the employer paid employees of opposite genders different wages for

equal work for jobs which require equal skill, effort, and responsibility, and which

are performed under similar working conditions.” Steger v. Gen. Elec. Co., 318
F.3d 1066, 1077-78 (11th Cir. 2003) (internal quotation marks omitted) (quoting



                                           3
Irby v. Bittick, 44 F.3d 949, 954 (11th Cir. 1995)). The jobs need only be

“substantially similar,” and when comparing them we focus “solely on the primary

duties of each job, not duties that are incidental or insubstantial, and, although

formal job titles or descriptions may be considered, the controlling factor . . . must

be actual job content.” Arrington v. Cobb County, 139 F.3d 865, 876 (11th Cir.

1998) (internal quotation marks omitted).

      Once a prima facie case is established, to avoid liability the employer must

prove that the pay differential is justified by one of four exceptions: “(I) a seniority

system; (ii) a merit system; (iii) a system which measures earnings by quantity or

quality of production; or (iv) a differential based on any other factor other than

sex.” Irby, 44 F.3d at 954 (internal quotation marks omitted) (quoting 29 U.S.C. §

206(d)(1)). The employer’s burden at this point is a heavy one; these exceptions

constitute affirmative defenses and must be proved by a preponderance of the

evidence. Mulhall v. Advance Sec., Inc., 19 F.3d 586, 590-91 (11th Cir. 1994).

      The district court found that Hankinson was unable to establish a prima facie

case under the EPA. In granting summary judgment for Thomas County on this

ground, the district court necessarily found that Hankinson failed to raise a genuine

issue of material fact as to whether coaching softball was substantially similar to

coaching baseball.



                                            4
      In Miranda v. B & B Cash Grocery Store, Inc., 975 F.2d 1518 (11th Cir.

1992), we considered the issue of whether a female plaintiff and her male

coworker, who were both employed as buyers for a grocery store, had substantially

similar jobs for purposes of the EPA. Id. at 1524. The parties agreed that the male

was initially responsible for ordering more products, more often, but they

disagreed as to whether the overall responsibilities were substantially equal. Id.

The district court granted summary judgment for the employer, but we reversed,

holding that there was a genuine issue of material fact as to the similarity of the

jobs because reasonable minds could differ on the inferences arising from the

undisputed facts. Id. at 1534.

      Here, Hankinson conceded that there were certain differences between the

softball and baseball teams, for example: the baseball team played a total of

thirteen more games than the softball team, the baseball team had five to ten more

players than the softball team, and baseball games tended to run longer than

softball games. On the other hand, Hankinson also produced evidence that the

baseball coach had more qualified assistants than she did, offsetting these

differences. Because reasonable minds could differ as to whether the two positions

were substantially similar, a genuine issue of material fact exists. See id.

Moreover, the parties raise genuine issues of fact as to whether field maintenance



                                           5
and generation of revenue were primary duties of the baseball coach. Such a

distinction is material because, to the extent that they were not primary duties, it

was improper for the district court to consider them in determining whether the two

coaching positions were substantially similar. See id. at 1533.

      Because a reasonable jury could infer that the two positions were

substantially similar for purposes of the EPA, it was improper for the district court

to grant summary judgment based on Hankinson’s failure to establish a prima facie

case. We will not address whether Thomas County has sufficiently established an

affirmative defense under one of the four exceptions, as the neither Thomas

County nor the district court explored this issue. Accordingly, we reverse and

remand for further proceedings below.

B. Title VII

      Title VII prohibits an employer from discriminating against an individual on

the basis of “race, color, religion, sex, or national origin.” 42 U.S.C. § 2003-2. In

a discrimination case, the plaintiff carries the initial burden of establishing a prima

facie case of discrimination. McDonnell Douglas Corp. v. Green, 411 U.S. 792,

802, 93 S. Ct. 1817, 1824, 36 L. Ed. 2d 668 (1973). Here, Hankinson relies on

circumstantial evidence to support her claim of gender discrimination; pursuant to

a common method of establishing a prima facie case, she attempts to show that:



                                           6
(1) she belongs to a protected class; (2) she was subjected to an adverse

employment action; (3) her employer treated similarly situated employees outside

her classification more favorably; and (4) she was qualified to do the job. Holifield

v. Reno, 115 F.3d 1555, 1562 (11th Cir. 1997) (per curiam).

         Once a plaintiff has established a prima facie case of discrimination, the

burden then shifts to the employer to offer a “legitimate, nondiscriminatory

reason” for its decision. Id. at 1564. If the employer meets this burden, the burden

shifts back to the plaintiff to show that the employer’s proffered reason was

pretextual. McDonnell Douglas, 411 U.S. at 804, 93 S. Ct. at 1825.

         In order to prove pretext, the plaintiff must “come forward with evidence . . .

sufficient to permit a reasonable factfinder to conclude that the reasons given by

the employer were not the real reasons for the adverse employment decision.”

Wascura v. City of South Miami, 257 F.3d 1238, 1243 (11th Cir. 2001) (internal

quotation marks omitted). The plaintiff must show both that the reason was false,

and that discrimination was the true reason. Brooks v. County Comm’n of

Jefferson County, 446 F.3d 1160, 1163 (11th Cir. 2006). If the proffered reason is

“one that might motivate a reasonable employer,” the plaintiff must “meet it head

on and rebut it.” Wilson v. B/E Aerospace, Inc., 376 F.3d 1079, 1088 (11th Cir.

2004).



                                             7
      Assuming arguendo that Hankinson presented a prima facie case under Title

VII, she did not present evidence to rebut Thomas County’s legitimate,

nondiscriminatory reason for firing her, namely that it had received numerous

complaints about her performance as softball coach. Indeed, Hankinson herself

believed that complaints from one particular player’s parents were the driving

force behind her firing. Additionally, she admitted receiving two anonymous

complaint letters and having a problem with another parent. Furthermore, months

before her termination, she was informed in writing that her performance had to

improve, and was given a list of specific behaviors to avoid. Finally, after

Hankinson was fired, Thomas County initially offered the softball coaching

position to another female. In light of the foregoing, Hankinson failed to rebut

Thomas County’s legitimate nondiscriminatory reason for firing her, and she did

not present any evidence that would permit a reasonable factfinder to conclude that

she was fired because of her gender. See Brooks, 446 F.3d at 1163.

                                 IV. CONCLUSION

      Accordingly, the district court correctly granted summary judgment to

Thomas County on Hankinson’s Title VII claim, and we affirm as to that claim.

We reverse, however, the district court’s grant of summary judgment on

Hankinson’s EPA claim, and remand for further proceedings in the district court.

      AFFIRMED IN PART; REVERSED AND REMANDED IN PART.


                                          8